         Case 8:21-mj-00574-DUTY Document 1 Filed 08/20/21 Page 1 of 1 Page ID #:1

                                                                                         FILED
                                                                              CLERK, U.S. DISTRICT COURT


                                                                                   MW 2 0 WL~


                                                                            CENTRAL DIS"fRICT OF CALIFORNIA
                                                                            BY                      DEPUTY



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                        CASE NUMBER
                                                                                  c6; 2~ _ M~ ~ObS~ty —~V"C~

                                                  PLAINTIFFS)             19-CR-01985-W-1
                              v.

HESS, HONORS GORDON
USMS # 74826-298
                                                                               DECLARATION RE
                                                DEFENDANT~s).              OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Probation Violation Petition
in the Southern                       D15triCt of California                      on 7/28/2021
at 2:46          ~ a.m. / ❑x p.m. The offense was allegedly committed on or about ~/~3,202~
in violation of Title i8                               U.S.C., Sections) 35s3
to w1t: Supervised Release Violation


A warrant for defendant's arrest was issued by: John Morrill, Clerk of Court

Bond of$                                      was pset /~ recommended.

Type of Bond:

Relevant documents) on hand (attach): Warrant For Arrest



I declare under penalty of perjury that the foregoing is true and correct.

Executed on         8/20/21
                     Date

JOHN OSBORN              DteaI20210820Y1   o;2°oBoo"              J Osborn
Signature of Agent                                                Print Name of Agent


USMS                                                              DUSM
Agency                                                            Title




CR-52(03/20)                                 DECLARATION REOUT-OF-DISTRICT WARRANT
